Citation Nr: 0805979	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  04-00 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for diabetes mellitus, 
type II.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel




INTRODUCTION

The veteran had active military service from August 1956 to 
August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, FL, which denied the above claims.  

The Board remanded the case for additional action in August 
2006.  The case is now returned to the Board.  The Board has 
reviewed the additional action taken pursuant to the remand 
and finds that it satisfies the remand requests as required 
by Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A low back disorder, which was first documented many 
years after the veteran's discharge from service, is not 
shown to have been present in service, or to be otherwise of 
service origin, or that degenerative joint disease 
(arthritis) of the spine was manifested within one year 
following service discharge. 

2.  Diabetes mellitus, Type II, was first documented many 
years after the veteran's discharge from service, is not 
shown to have been present in service or within one year 
following service separation, or to be otherwise of service 
origin. 

3.  Hypertension was first documented many years after the 
veteran's discharge from service, is not shown to have been 
present in service or within one year following service 
separation, or to be otherwise of service origin. 




CONCLUSION OF LAW

Neither a low back disorder, including degenerative joint 
disease (arthritis), diabetes mellitus, Type II, nor 
hypertension was incurred in or aggravated by military 
service, nor may arthritis, diabetes or hypertension be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1112, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claims, a 
letter dated in December 2002 fully satisfied the VCAA duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally, the 
letter advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The veteran was made aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2002 letter told him to provide any 
relevant evidence in his possession.  Two other VCAA notices 
were later issued to the veteran, in February 2005 and 
September 2006.

It is acknowledged that the VA provided notice to the veteran 
of information regarding disability ratings and effective 
dates only in July 2007.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Failure to provide pre-adjudicative 
VCAA notice is presumed to create prejudicial error.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Secretary 
has the burden to show that this error was not prejudicial to 
the veteran.  In this case, as the Dingess/Hartman decision 
requiring this notice was issued after the initial 
adjudication of the veteran's claims, pre-adjudicative notice 
was not possible.  Further, as the claims are denied below in 
any case, information on disability ratings and effective 
dates is irrelevant to this case; delayed receipt of this 
information could not have prejudiced the veteran's claims. 

The veteran's VA medical treatment records and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was also accorded a VA examination in June 2007.  
38 C.F.R. § 3.159(c)(4).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).


Service Connection

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to:  
morning reports and military orders; his contentions; a VA 
examination report dated in June 2007; and VA records for 
outpatient treatment from 2000 to 2003.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, on the claims.  
The Board notes that the claims file also contains briefs 
concerning the veteran's appeal, and those have also been 
reviewed in connection with the current decision.

The most recent medical record is the VA examination in June 
2007.  It shows diagnoses of thoracolumbar degenerative disc 
disease and degenerative joint disease, diabetes mellitus, 
Type II (or diabetes), and essential hypertension.  Hence, 
the evidence shows that the veteran currently has the 
disabilities claimed.  In order for service-connection to be 
established for these conditions, the facts must establish 
that they were incurred in or as the result of service or, if 
pre-existing such service, were aggravated during service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a), 3.309.  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or, in the case of arthritis, 
diabetes or hypertension, through statutory presumptions.  
Id.  

The first question that must be addressed is whether 
incurrence of any of the claimed disabilities is factually 
shown during service.  The Board concludes that it is not.  
In this case, the veteran's service medical records appear to 
have been destroyed in the fire at the National Personnel 
Records Center in St. Louis, Missouri in July 1973.  Under 
such circumstances, the United States Court of Appeals for 
Veterans Claims (Court) has held that VA has a heightened 
duty "to consider the applicability of the benefit of the 
doubt rule, to assist the claimant in developing the claim, 
and to explain its decision when the veteran's medical 
records have been destroyed."  Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

No presumption arises when there are lost or missing service 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (Court declined to apply an "adverse presumption" 
against VA where records had been lost or destroyed while in 
Government control because bad faith or negligent destruction 
of the documents had not been shown).  Unfortunately, here, 
the only existing service records are morning reports, which 
contain no information regarding any specific disease or 
injury that the veteran may have experienced in service.  
Hence, there is no documentary evidence supporting the 
veteran's statement in his claim for benefits that his 
claimed disabilities began in 1957 and were treated in 1957-
1958.  Thus, there is no competent medical evidence that 
establishes the presence of any of the clamed disabilities 
during service.  While the veteran states that he had the 
disabilities in service, a layperson is generally not capable 
of opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  While 
an individual may be competent to report on symptoms 
experienced, the presence of elevated blood pressure, 
abnormal laboratory findings, or underlying pathologic 
changes in the spine are matters that are beyond the 
competency of a layperson to identify.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a one year 
after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis (degenerative joint 
disease), hypertension, and diabetes can be service-connected 
on such a basis.  However, here, the first documentation of 
these conditions was not until many years after the veteran's 
discharge from service.  A VA treatment record dated in June 
2000 shows an assessment of low back pain that the veteran 
stated had been chronic for 10 years.  The earliest medical 
evidence of diabetes and hypertension are assessments of 
"IDDM" and "HBP" in a VA treatment record dated in July 
2000.  There is no indication of date of onset.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Again, 
treatment for the claimed disabilities is not shown until 
2000 - almost 42 years after service.  Moreover, as noted 
below, the veteran's history of the onset of these disorders 
appears to be vague and somewhat self-contradictory.  As 
such, service connection is not warranted under 38 C.F.R. § 
3.303(b).

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  As previously noted, the veteran 
clearly has the current disabilities.  There is no persuasive 
documentation that these disabilities were present in service 
or within the first year following service discharge.  The 
remaining question is whether there is medical evidence that 
these disabilities were present in service or are causally 
related to some incidence of service.  

As noted, VA examination in June 2007 yielded diagnoses of 
thoracolumbar degenerative disc disease and degenerative 
joint disease, diabetes, and essential hypertension.  The 
examiner noted that she had extensively reviewed the claims 
file and that the veteran had retired from the fire 
department in 1994.  On examination, the veteran could not 
say when the onset of low back pain, diabetes, or high blood 
pressure occurred, but he had had an injury to his back at 
work in the 1980's.  The examiner concluded that these 
disabilities were less likely than not caused by or related 
to military service.  The examiner noted that the veteran was 
in the military between age 20 and 22.  He had a strong 
family history of hypertension and diabetes.  There was 
evidence on file of back pain starting many years after 
leaving military service (referencing the above-noted June 
2000 history of 10 years' chronic low back pain.)  The 
examiner stated that she could not say without resorting to 
mere speculation when the exact onset of the veteran's 
diabetes, hypertension, or back condition occurred.  However, 
she commented, in essence, that there was neither significant 
medical documentation to support the claimed time of onset, 
nor a reasonable degree of likelihood that such diseases 
would occur in individuals in the veteran's age group during 
the time of his military service.  

Accordingly, the record first documents the presence of the 
disabilities at issue many years after service.  There is no 
persuasive, competent evidence of continuity of 
symptomatology over the years since service, and there is a 
positive history of an intercurrent back injury.  The record 
provides no competent, persuasive evidence of a relationship 
between the current post-service conditions and the veteran's 
military service.  Moreover, the recent VA examination report 
provides strong, competent, and persuasive evidence against 
the claims, including the expert opinion of the examiner.  
For these reasons, as discussed in detail above, the evidence 
against the claims is more probative and of greater weight 
than that in support thereof.  Accordingly, it is concluded 
that the disabilities at issue, although currently present, 
are not associable with military service.  As the 
preponderance of the evidence is against the claims, and 
there is no benefit of the doubt that could be resolved in 
favor of the veteran, the claims are denied.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to service connection for a low back disorder, 
diabetes mellitus, type II, and hypertension is not 
established.  The appeal is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


